Hart, J., (after stating the facts). The assignment of error mainly relied upon for a reversal of the judgment relates to the admission of the letter signed by V. L. McFarland as secretary and sales manager of the Hatfield Products & Cooperative Association, which was written on the 15th day of May, 1921, stating, among other things, that the original contract for the purchase of the cantaloupe crates was inclosed in it. The letter also contains the names of the defendants and others who were represented to be members of the association, and to have paid their membership fees in full. This letter does not of itself authorize any inference against the defendants. Its contents are only the declarations of McFarland, and, unless his statement was adopted, or in some way sanctioned by the defendants, his act in the premises could not prejudice them. On an issue as to whether McFarland, in purchasing the cantaloupe crates from the plaintiffs, had acted for the defendants, evidence that he was using letterheads showing him to be manager for the defendants, and that the defendants were members of a certain association, would be incompetent, in the absence of evidence tending to show that the defendants knew of such use of their names. Owen v. Jones, 14 Ark. 502; Estes v. Merrill, 121 Ark. 361; Donaghey v. Williams, 123 Ark. 411; and Ellis & Co. v. Farrell, 146 Ark. 274. In the absence of proof tending to show that the defendants knew of, or had authorized, the use of their names on the letterheads of the association, it was necessary that this fact be testified to by the writer of the letter, or some one who had knowledge of the fact. So far as the defendants are concerned, McFarland was a third party, and his statements, either verbally or in writing, amounted to nothing but hearsay against them. He could not use letterheads containing their names as members of an association, and bind them thereby, without any knowledge on their part of his act in the premises. The letter in question tended to show that the defendants were members of an association which had purchased the cantaloupe crates, and its admission in evidence was highly prejudicial to them. It is true that there was other evidence tending to show that some of the defendants were members of the association, but this did not remove the prejudice resulting from the admission of the letter, for the reason that the defendants denied that they were members of the association, and it could not be said therefore that the undisputed evidence showed that they were members at the time McFarland made the contract in question. For the error in admitting in evidence the letter in question, as indicated in the opinion, the judgment must be reversed, and the cause will be remanded for a new trial.